            Case 1:18-cr-00139-NONE-SKO Document 71 Filed 09/09/21 Page 1 of 2


1    HARRY M. DRANDELL #109293
     LAW OFFICES OF HARRY M. DRANDELL
2    1060 Fulton Street, Suite 701
     Fresno, CA 93721
3    Phone: (559) 442-1041
     Fax: (559) 214-0174
     hmdrandell@sbcglobal.net
4

5    ATTORNEYS FOR      DEFENDANT, WILLIAM S. O’REILLY

6

7

8                                      UNITED STATES DISTRICT COURT
9                                     EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                              Case No.: 1:18-CR-00139-NONE
11
                         Plaintiff,
12
     vs.                                                    ORDER GRANTING REQUEST TO SEAL
13                                                          DOCUMENTS
14   WILLIAM S. O’REILLY,

15                       Defendant.

16

17

18                       The Court having considered defendant’s Request to Seal Documents, his Notice
19
     of Request to Seal Documents, including the Declaration of Harry M. Drandell in Support of
20
     Request to Seal Documents, finds compelling reasons for the filing of the documents under seal.
21
     Therefore, defendant’s Request to Seal Documents is GRANTED.
22

23                       This Order regarding sealing will be permanent and that no one is to have access to

24   these documents except for the Court, opposing counsel, probation and anyone the Court deems
25
     appropriate.
26
                         It is hereby ordered that the defendant’s Request to Seal Documents and
27
     Declaration of Harry M. Drandell in Support of Request to Seal Documents shall be FILED
28
         Case 1:18-cr-00139-NONE-SKO Document 71 Filed 09/09/21 Page 2 of 2


1    UNDER SEAL
2

3

4
     IT IS SO ORDERED.
5

6      Dated:   September 9, 2021
                                          UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
